Case: 14-11467    Date Filed: 11/13/2014   Page: 1 of 3


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-11467
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 2:12-cr-00204-MEF-CSC-4

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

ROSIE LEE MURPHY,

                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        ________________________

                              (November 13, 2014)

Before HULL, MARCUS and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Rosie Lee Murphy appeals her total 71-month sentence for conspiracy to

commit bank and wire fraud, in violation of 18 U.S.C. § 1349, and bank fraud, in

violation of 18 U.S.C. § 1344. Murphy argues that her plea agreement with the
                Case: 14-11467      Date Filed: 11/13/2014       Page: 2 of 3


government, which contained a specific offense level under the Sentencing

Guidelines, was binding on the district court pursuant to Federal Rules of Criminal

Procedure 11(c)(1)(A) and (C), and thus the district court erred by rejecting it.

After careful review, we affirm.

       Rejection of a plea bargain is reviewed for abuse of discretion. See United

States v. Bean, 564 F.2d 700, 703-04 (5th Cir. 1977).1 Federal Rule of Criminal

Procedure 11(c)(1)(C) says that “the plea agreement may specify that an attorney

for the government will . . . agree that a specific sentence or sentencing range is the

appropriate disposition of the case, or that a particular provision of the Sentencing

Guidelines, or policy statement, or sentencing factor does or does not apply (such a

recommendation or request binds the court once the court accepts the plea

agreement).” Id. “To the extent the plea agreement is of the type specified in Rule

11(c)(1)(A) or (C), the court may accept the agreement, reject it, or defer a

decision until the court has reviewed the presentence report.”                  Fed.R.Crim.P.

11(c)(3)(A). The text of Rule 11 shows that “[g]uilty pleas can be accepted while

plea agreements are deferred, and the acceptance of the two can be separated in

time.” United States v. Hyde, 520 U.S. 670, 674 (1997). A district court does not

abuse its discretion if it rejects a plea agreement because the agreement will result

in too lenient a sentence under the circumstances. See Bean, 564 F.2d at 704.

1
 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), we adopted as
binding precedent all Fifth Circuit decisions issued before October 1, 1981.
                                              2
              Case: 14-11467     Date Filed: 11/13/2014   Page: 3 of 3


      Here, Murphy’s argument -- that the district court did not have discretion to

reject the plea agreement -- ignores Rule 11(c)(3)(A) and its explicit provision that

the district court may reject a plea agreement. What’s more, the plea agreement

and the magistrate judge expressly told her that the district court could reject the

plea agreement.    As the Supreme Court has made clear, a district court, or

magistrate judge, may accept a guilty plea, and may also defer deciding whether to

accept a plea agreement. See Hyde, 520 U.S. at 674. The record here shows that

at the sentencing hearing, the district court informed Murphy that it was rejecting

her plea agreement because it found the negotiated sentence was inadequate to

meet the purposes of the statutory punishment or the Guidelines. The district court

then informed Murphy that she could either withdraw her guilty plea and go to

trial, or go forward with sentencing without the benefit of the plea agreement, and

Murphy chose not to withdraw her guilty plea and to go forward with sentencing.

On this record, the district court did not abuse its discretion when it rejected

Murphy’s plea agreement because it concluded that the negotiated sentence --

somewhere in the Guidelines’ range of 30 to 37 months’ imprisonment -- was

inadequate to meet the purposes of the Guidelines.

      AFFIRMED.




                                         3